UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7179



RUSSELL LEE MAWYER, a/k/a Rusty Mawyer,

                                             Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (CA-99-3790)


Submitted:   January 19, 2001             Decided:   February 8, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell Lee Mawyer, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Russell Lee Mawyer appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny Mawyer’s motion for

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Mawyer v. Rushton, No. CA-99-

3790 (D.S.C. July 31, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2